Case 3:17-cv-01765-CSH Document 46-13 Filed 05/16/19 Page 1 of 3




          EXHIBIT M
                Case 3:17-cv-01765-CSH Document 46-13 Filed 05/16/19 Page 2 of 3


Jensen, Benjamin C.

From:                             Jensen, Benjamin C.
Sent:                             Wednesday, March 27, 2019 12:41 PM
To:                               Brian A. Daley (BDaley@carmodylaw.com)
Cc:                               Strniste, Jr., Peter E.
Subject:                          RE: SBD v. 500 Group
Attachments:                      RE: The Stanley Works Israel Ltd. v. 500 Group, Inc. et al.


Brian,

Thank you for providing this additional information regarding the depositions of witnesses located in Israel. We
have reviewed the Global Delegation of Authority documents provided, which appear to address which
individuals have ultimate authority over various matters as to StanleyBlack & Decker’s global operations. We
disagree that this information establishes that the witnesses at issue do not qualify as a “managing agent” of
Stanley Works Israel Ltd. (the named plaintiff) pursuant to the five factor test set forth in Sugarhill Records v.
Motown Record Corp., 105 F.R.D. 166 (S.D.N.Y. 1985). As detailed in Attorney Strniste’s letter to you dated
January 23, 2019, there is significant evidence in the record that these individuals were directly involved on
behalf of the Plaintiff in connection with the subject matter of this dispute and that they exercised judgment and
discretion in corporate matters in such interactions.

Accordingly, Defendants reiterate their request that these individuals be made available for deposition in
Connecticut. Alternatively, as discussed during our call on February 8th, Defendants request that Plaintiff agree
to bear the costs of taking these depositions in Israel (see cases cited in my 2/8/2019 email attached).

To the extent Plaintiff is not willing to agree to either alternative, we expect that Plaintiff will seek a protective
order from the Court. Please let me know if further discussion would be helpful to resolving this dispute.

Thanks,
Ben Jensen

From: Brian A. Daley [mailto:BDaley@carmodylaw.com]
Sent: Tuesday, March 12, 2019 11:08 AM
To: Jensen, Benjamin C.
Subject: SBD v. 500 Group

Ben,

Further to our discussions regarding the Israeli witnesses, attached is a zip containing three Global Delegation of
Authority which were in place for the first three quarters of 2017. These documents confirm that the three Israeli
witnesses you have noticed are not officers, directors or managerial agents, as two do not appear at all and Ms. Fixler
has very limited authority in very narrow areas, none of which are relevant to the parties’ dispute.

Please note that we are designating these materials CONFIDENTIAL pursuant to the Court’s Standing Protective Order
(Doc. 4), but are producing them in native format for ease of reference.

Finally, I note that you withheld documents pending entry of a confidentiality order, apparently not appreciating the
Standing Order that is in place. Please produce those documents, designated as you deem appropriate, at your earliest
convenience.

Brian

                                                             1
                       Case 3:17-cv-01765-CSH Document 46-13 Filed 05/16/19 Page 3 of 3
Brian A. Daley | Bio
Carmody Torrance Sandak & Hennessey LLP
707 Summer St | Stamford, CT 06901-1026
Direct: 203-252-2683| Fax: 203-325-8608
BDaley@carmodylaw.com | www.carmodylaw.com




----------------------------
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential, privileged or otherwise
protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an intended recipient, be aware that any review,
disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you have received this transmission in error, please notify us immediately at
203-573-1200 or at the reply email address. For more information about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com
----------------------------




                                                                                     2
